                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

VEOLIA WATER NORTH AMERICA -
SOUTH,   LLC,   a   Delaware
limited liability company,

             Plaintiff,

v.                                 Case No:   2:18-cv-785-FtM-99UAM

CITY OF EVERGLADES CITY, a
Florida municipality,

          Defendant.



                            OPINION AND ORDER

     This matter comes before the Court on review of defendant’s

Motion to Dismiss Counts II and III for Failure to State a Claim

(Docs. ##22, 22-1) filed on January 29, 2019.             Plaintiff filed a

Response (Doc. #26) on February 8, 2019, and defendant replied

(Doc. #30).     For the reasons stated below, the Motion is granted

in part and denied in part.

                                    I.

     This case arises out of an operations and maintenance services

contract between plaintiff Veolia Water North America - South, LLC

(VWNA) and     Everglades   City   (“the   City”)   for   water   and   waste

treatment.     Plaintiff’s Complaint (Doc. #1) alleges claims for

breach of contract (Count I), violation of Florida’s Prompt Payment
Act, Fla. Stat. § 218.70, et seq. 1 (Count II), and unjust enrichment

(Count III).      Federal jurisdiction is based on complete diversity

of citizenship.

      The Complaint sets forth the following facts: The City owns

a Ground Water-Membrane Treatment Plant and a Wastewater Treatment

Plant (collectively “the Treatment Plants”) located in Collier

County, Florida. (Id., ¶ 7.)           On or about April 3, 2013, the State

of   Florida    Department     of   Environmental     Protection   entered    a

Consent Order (“the Consent Order”) with the City to resolve

various violations at the Treatment Plants.                 (Id. ¶ 9.)      The

Consent Order required the City to comply with applicable rules

for “operating and maintaining the Wastewater Treatment Plant in

order to avoid soil and groundwater pollution.”                (Id.)    Due to

various circumstances, the City was unable to provide for the

operation,      maintenance,     and    repair   of   the   Treatment   Plants

internally.      (Id. ¶ 10.)

      On or about November 7, 2017, the City entered into an

agreement with VWNA, a company which operates water treatment and

wastewater facilities (“the Agreement”). 2            (Id., ¶¶ 8, 11.) The

Agreement      required   VWNA   to    provide   construction    services    to


      1The statute may also be cited as the “Local Government
Prompt Payment Act.”
      2   A copy of the Agreement is attached to the Complaint as Doc.
#1-1.



                                         2
operate, maintain, repair, and perform other improvements to the

Treatment      Plants.        (Id.,      ¶    11.)          The    Agreement     expressly

contemplated         that   VWNA    would          provide     the       necessary    labor,

services,      and     materials      in      connection          with    the   operation,

maintenance, and repair of the Treatment Plants for one year

commencing on November 8, 2017.                    (Id., ¶ 12.)           Thereafter, the

Agreement would automatically renew for successive one-year terms

unless either party cancelled the agreement in writing “no less

than 120 days prior to expiration.” (Id. ¶ 12.)

     Pursuant to Section 9.1 of the Agreement, the Agreement was

automatically        renewed,      the     initial      term       was     extended    until

November 7, 2019, and VWNA made all necessary arrangements to

perform under the extended Agreement.                   (Doc. #1, ¶ 13.)             Per the

Agreement, the City “agreed to compensate VWNA in twelve monthly

installments” and plaintiff asserts that as a municipality and in

furtherance of its financial obligations under the Agreement, the

City was bound and obligated to make payments to VWNA in accordance

with Florida’s Prompt Payment Act, Fla. Stat. § 218.70, et seq.

(Id., ¶ 14.)

     On   or    about       September        11,    2018,    the     City    breached    the

Agreement by failing to pay for services, and on or about September

28, 2018, the Agreement was terminated as a result of the City’s

material breach. (Doc. #1, ¶¶ 15, 16.)                       As of November 2018, the

City owed VWNA in excess of $445,000.00 for billed invoices, and



                                              3
reimbursable    expenses   owed   under    the    Agreement   for   work   and

services performed through November 2018.           (Id., ¶ 17.)       VWNA is

also owed lost profits arising out of the Agreement’s extension

through November 7, 2019.     (Id.)

       The City moves to dismiss Count II, arguing that the Florida

Prompt Payment Act does not create a cause of action.               The City

also moves to dismiss Count III, arguing that it enjoys sovereign

immunity from an unjust enrichment claim.

                                   II.

       Under Federal Rule of Civil Procedure 8(a)(2), a Complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”          Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).    To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”       Id. at 555.       See also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).             This requires

“more    than   an   unadorned,    the-defendant-unlawfully-harmed-me

accusation.”      Ashcroft   v.   Iqbal,    556    U.S.   662,   678    (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take



                                      4
them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth,” Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

“Threadbare    recitals   of   the    elements   of   a    cause   of    action,

supported by mere conclusory statements, do not suffice.”                 Iqbal,

556 U.S. at 678.     “Factual allegations that are merely consistent

with    a   defendant’s   liability    fall   short       of   being    facially

plausible.”    Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

Cir. 2012) (citations omitted).        Thus, the Court engages in a two-

step approach: “When there are well-pleaded factual allegations,

a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.”                 Iqbal, 556

U.S. at 679.

                                     III.

       A. Florida Prompt Payment Act (Count II)

       The City argues in two short paragraphs with no citation to

any case law that Count II should be dismissed for two reasons.

First, the City argues that the Florida Prompt Payment Act does

not create a cause of action for contract indebtedness.                 Instead,

the City asserts that the Florida Prompt Payment Act provides a

statutory interest rate that begins to accrue at certain times

depending on the actions of the vendor and local government. (Doc.

#22-1, p. 2) (citing Fla. Stat. § 218.76).        Second, the City argues



                                      5
that VWNA is not entitled to statutory interest because VWNA did

not allege that it followed the procedures of the Florida Prompt

Payment Act.    (Doc. #22-1, p. 2).

           1. Cause of Action for Contract Indebtedness

     Generally, absent an expression of legislative intent to

create a private right of action, a private right of action is not

implied.   See Villazon v. Prudential Health Care Plan, Inc., 843

So. 2d 842, 852 (Fla. 2003).   The Court finds that Florida’s Prompt

Payment Act does contemplate a private right of action for contract

indebtedness.    Section 218.76 of the Act governs resolution of

disputes regarding invoice payments and states that a court could

decide the dispute.      Under this section, there is a detailed

process in which the parties must engage for dispute resolution,

and if that process fails, an action may be brought “to recover

amounts due under this part, [and] the court shall award court

costs and reasonable attorney’s fees, including fees incurred

through appeal, to the prevailing party.”   Fla. Stat. § 218.76(3).

     The Court notes that in this case the Prompt Payment Act count

appears redundant of the breach of contract claim.    The Agreement

expressly contemplates that invoices will be paid according the

Prompt Payment Act, stating:

     7.6 . . . Should individual invoices be submitted for
     payment, Owner (the City) shall pay such invoices
     pursuant to the Florida Prompt Payment Act, including
     any interest due under the Florida Prompt Payment Act.




                                  6
(Doc. #1-1, ¶ 7.6.)      The breach of contract count specifically

alleges that the City materially breached the Agreement in part by

failing to timely pay invoices in compliance with the Florida

Prompt Payment Act and failing to include interest due under the

Florida Prompt Payment Act.    (Doc. #1, ¶ 22.)   Defendant, however,

has not cited any authority prohibiting causes of action for both

breach of contract and a claim for indebtedness under Florida

Statute § 218.70.    Thus, both claims survive at this point in the

case, although plaintiff could not recover double damages.

          2. Dispute Resolution Procedures

     The City fails to set forth which procedures VWNA failed to

follow, but apparently refers to the dispute resolution process

the Court discussed above that is outlined at Fla. Stat. § 218.76.

However, VWNA’s Complaint alleges that “[a]ll conditions precedent

to the maintenance of this action . . . have been performed, have

been waived, or would have been proven futile if performed.” (Doc.

#1, ¶ 5). Further, VWNA alleges that it “timely submitted invoices

to City in accordance with the Act to ensure prompt payment under

the Agreement.”     (Id., ¶ 28).   These allegations are sufficient.

See Fed. R. Civ. P. 9(c).

     B. Unjust Enrichment (Count III)

     The City argues that it enjoys sovereign immunity from VWNA’s

unjust enrichment claim and that VWNA failed to state     a cause of

action upon which relief can be granted because the existence of



                                   7
an express contract provides an adequate remedy at law.           VWNA

responds that the Complaint adequately asserts alternative claims

for breach of an express contract and unjust enrichment, conceding

that it may only recover in unjust enrichment if the express

contract claim fails.

     Because a claim must first be legally sufficient before it

will be afforded sovereign immunity protection, Florida Fish and

Wildlife Conservation Comm’n v. Daws, 256 So. 3d 907, 914 (Fla.

1st DCA 2018), the Court first considers whether Count III states

a claim.   The Court finds that it does state a plausible claim.

           1. Cause of Action for Unjust Enrichment

     A claim for breach of a contract implied in law is also known

as “unjust enrichment.”   Della Ratta v. Della Ratta, 927 So. 2d

1055, 1059 (Fla. 4th DCA 2008).        “In Florida, a claim for unjust

enrichment is an equitable claim based on a legal fiction which

implies a contract as a matter of law even though the parties to

such an implied contract never indicated by deed or word that an

agreement existed between them.”       14th & Heinberg, LLC v. Terhaar

& Cronley Gen. Contractors, Inc., 43 So. 3d 877, 880 (Fla. 1st DCA

2010).   “Unjust enrichment cannot apply where an express contract

exists which allows the recovery.”       Atlantis Estate Acquisitions,

Inc. v. DePierro, 125 So. 3d 889, 893 (Fla. 4th DCA 2013); Fulton

v. Brancato, 189 So. 3d 967 (Fla. 4th DCA 2016).     A claim of unjust

enrichment requires VWNA to show by at least a preponderance of



                                   8
the evidence that: (1) VWNA conferred a direct benefit on the City,

(2) the City had knowledge of the benefit, (3) the City accepted

or   retained   the   conferred   benefit,   and   (4)   the   benefit   was

conferred under circumstances which make it inequitable for the

City to retain the benefit without paying its fair value.          Resnick

v. AvMed, Inc., 693 F.3d 1317, 1328 (11th Cir. 2012); CMH Homes,

Inc. v. LSFC Co., LLC, 118 So. 3d 964, 965 (Fla. 1st DCA 2013);

Malamud v. Syprett, 117 So. 3d 434, 437 (Fla. 2d DCA 2013).

      Here, although there is an express contract between the

parties, a claim of unjust enrichment may be presented as an

alternative count to the express contract claim.         See Fed. R. Civ.

P. 8(d)(2) and (3).      As a breach of contract claim and an unjust

enrichment claim are alternative claims, the latter may not be

barred until an express enforceable contract between the parties

is established.       See Williams v. Bear Stearns & Co., 725 So. 2d

397, 400 (Fla. 5th DCA 1998).           Furthermore, VWNA has plausibly

alleged the elements of an unjust enrichment claim in order to

avoid dismissal.      Thus, the City’s Motion to Dismiss Count III on

the ground that it fails to state a claim upon which relief may be

granted is denied.

           2. Sovereign Immunity

      While Count III states a plausible unjust enrichment claim,

the City seeks dismissal on the basis of sovereign immunity.

“Sovereign immunity is the privilege of the sovereign not to be



                                    9
sued without its consent.”         Va. Office for Prot. & Advocacy v.

Stewart, 563 U.S. 247, 253 (2011).         In Florida municipalities are

afforded sovereign immunity to the same extent as the State, Town

of Gulf Stream v. Palm Beach Cnty., 206 So. 3d 721, 725 (Fla. 4th

DCA 2016); Fla. Stat. § 768.28(2), and “sovereign immunity is the

rule, rather than the exception.”          Pan-Am Tobacco Corp. v. Dep’t

of Corr., 471 So. 2d 4, 5 (Fla. 1984) (citing Fla. Const. art. X,

§ 13).     Thus, absent a waiver, Florida sovereign immunity bars

suit against the state or one of its political subdivisions. Id.

     Florida’s     legislature     has     explicitly    waived     sovereign

immunity    for   liability   in   torts    involving    personal     injury,

wrongful death, and loss or injury of property.                  Fla. Stat. §

768.28.    Because unjust enrichment claims are not torts, Florida’s

legislature has not waived sovereign immunity pursuant to Fla.

Stat. § 768.28.

     The Florida Supreme Court has found an implied waiver of

sovereign immunity for certain breach of contract claims.                  Pan–

Am, 471 So. 2d at 5–6.        That waiver only applies to “suits on

express,    written   contracts    into    which   the   state    agency    has

statutory authority to enter.”       Id. at 6.      Sovereign immunity is

waived for claims of breach of express and implied covenants of a

written contract, but not for claims outside the terms of the

written contract.     County of Brevard v. Miorelli Eng’g, 703 So. 2d

1049, 1051 (Fla. 1997).



                                     10
     VWNA argues that its unjust enrichment claim falls within the

scope of Pan–Am because it has an express, written agreement with

the City.    But, as discussed above, the existence of an express

contract with the City, if valid as VWNA asserts, is the death

knell for an unjust enrichment claim.   Additionally, the contract

itself does not waive the City’s sovereign immunity.   See Section

8.8 of the Agreement.   Municipalities continue to enjoy sovereign

immunity from quasi-contractual claims such as unjust enrichment.

City of Fort Lauderdale v. Israel, 178 So. 3d 444, 446-48 (4th DCA

2015); Brevard County v. Morehead, 181 So. 3d 1229, 1232-33 (5th

DCA 2015).     The Motion to Dismiss Count III based on sovereign

immunity is granted.

     Accordingly, it is now

     ORDERED:

     Defendant’s Motion to Dismiss Counts II and III for Failure

to State a Claim (Doc. #22) is GRANTED IN PART AND DENIED IN PART.

The Motion is denied as to Count II and granted as to Count III,

which is dismissed with prejudice.

     DONE AND ORDERED at Fort Myers, Florida, this __30th__ day of

April, 2019.




Copies: Counsel of record



                                11
